Title: Robert Howard to Alexander J. Dallas, 7 May 1816
From: Howard, Robert
To: Dallas, Alexander James


        
          Sir,
          Charleston 7. May 1816.
        
        I have the honor to acknowledge the receipt of a Commission from the President of the United States, forwarded from your department, appointing James Horlbeck, James Carson and myself, Commissioners for receiving subscriptions to the National Bank in the City of Charleston. Mr. Horlbeck and myself accept of the appointment, but the precarious state of Mr. Carson’s health requires his absence from the State. He therefore resigns, and will address you on the subject.
        
        In the filling up of the Commission an error it would seem occurred in the Christian name of Mr. Horlbeck. It should have been John instead of James, as we have no gentleman of the latter name in the State.
        Mr. Horlbeck with myself will attend immediately to the procuring of such Books & Blanks as may be necessary agreeable to the directions forwarded. With great respect, I am, sir, Your most obedt: servt:
        
          Rob Howard
        
      